UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 December 18, 2012 Date of Report (Date of earliest event reported) ROYAL BANCSHARES OF PENNSYLVANIA, INC. (Exact name of registrant as specified in its charter) Pennsylvania 0-26366 23-2812193 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Ident. No.) 732 Montgomery Avenue, Narberth, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 668-4700 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) 1 Item 8.01. Other Events. On December 18, 2012, Royal Bancshares of Pennsylvania, Inc. ("Royal") announced that F. Kevin Tylus has been named President, Chief Executive Officer and a member of the board of directors of Royal Bank America, the wholly-owned banking subsidiary of Royal. A copy of the press release announcing the appointment of Mr. Tylus is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Press release, dated December 18, 2012, regarding appointment of F. Kevin Tylus as President and Chief Executive Officer and a director of Royal Bank America. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL BANCSHARES OF PENNSYLVANIA, INC. Dated: December 19, 2012 By: /s/ Robert R. Tabas Robert R. Tabas Chairman and Chief Executive Officer 2
